United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2067
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Charlie Cann,                           *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 2, 2004
                                Filed: September 9, 2004
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Charlie Cann was committed under 18 U.S.C. § 4246 in 1996, and has been
confined since then at the United States Medical Center for Federal Prisoners (MCFP)
in Springfield, Missouri. He appeals the district court’s1 order, entered after a
hearing, declining to change his status. For the reasons that follow, we affirm.



       ¹The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.
       Section 4246 provides for the involuntary hospitalization of a person who, after
a hearing, is found by clear and convincing evidence to be suffering from a mental
defect as a result of which his release would create a substantial risk of harm to the
person or property of another, where suitable arrangements for state custody are
unavailable. A person thus committed can, through counsel or a legal guardian, move
for a hearing to determine whether he should be discharged. See 18 U.S.C.
§ 4247(h). Following careful review, we conclude that the district court’s section
4246 finding of ongoing dangerousness was not clearly erroneous, see United States
v. Steil, 916 F.2d 485, 488 (8th Cir. 1990) (standard of review), because the mental
health professionals here--both those on staff at MCFP and the independent clinical
psychologist who interviewed Cann at his counsel’s behest--unanimously believed
Cann’s release would be dangerous, given his unrelenting delusions and related
threats of violent behavior, with medication never having resulted in a complete
remission of symptoms, see United States v. S.A., 129 F.3d 995, 1000-01 (8th Cir.
1997) (noting history of violence and patient’s reluctance to take medication
voluntarily, in affirming § 4246 commitment), cert. denied, 523 U.S. 1011 (1998);
Steil, 916 F.2d at 488 (noting five mental health professionals found patient to be
mentally ill and dangerous, and there was no contrary medical opinion). We observe
that the government is under an ongoing obligation to prepare annual reports
concerning Cann’s mental condition and to exert reasonable efforts to place Cann in
a suitable state facility. See 18 U.S.C. §§ 4246(d), 4247(e). In addition, there is
nothing preventing Cann from continuing to attempt to convince his doctors to
discontinue his medication.

     Accordingly, the judgment of the district court is affirmed, and counsel’s
motion to withdraw is granted.
                      ______________________________




                                         -2-